Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is entered into as of April 27,
2011 and effective as of January 1, 2011 (the “Effective Date”), by and between
SORRENTO THERAPEUTICS, INC., a Delaware corporation (the “Company”), and Richard
G. Vincent (the “Consultant”).

Section 1. SERVICES

The Company hereby retains Consultant and Consultant hereby agrees to render
consulting services (“Services”) to the Company for the term of this Agreement.
The Services shall include, but are not limited to, those duties set forth in
Exhibit A hereto. The Consultant will not perform any Services for the Company
except as authorized or requested by the Company. Consultant agrees to complete
the Services in a satisfactory and workmanlike manner.

Section 2. TERM AND TERMINATION

 

  a. This Agreement is effective as of the Effective Date, and will terminate on
December 31, 2011 (the “Termination Date”), unless terminated earlier pursuant
to subsection (b) below or extended by mutual consent of the Consultant and the
Company.

 

  b. This Agreement may be terminated (i) for any reason by the Company at any
time prior to the Termination Date immediately upon written notice of
termination to Consultant, (ii) for cause by the Consultant or Company at any
time prior to the Termination Date by giving written notice of termination
setting forth in reasonable detail the basis for the termination and providing
the other party with thirty (30) days’ opportunity to cure, and
(iii) automatically by the Company upon the death or disability of Consultant.

 

  c. Termination of this Agreement shall not affect (i) the Company’s obligation
to pay for Services previously rendered by the Consultant (or annual bonus
previously earned) or expenses reasonably incurred by the Consultant for which
the Consultant is entitled to reimbursement under Section 3 of this Agreement;
provided however, Company shall be under no obligation to pay for Services to
the extent Company terminates the Agreement pursuant to Section 2(b)(ii) and
such Services form the basis of the breach, or (ii) the Consultant’s continuing
obligations to the Company under Sections 5, 6 and 7 of this Agreement.

 

  d. In connection with the Consultant’s Services to the Company, the Consultant
agrees to: (i) be available for consultation by telephone, fax or e-mail on a
regular basis on reasonable prior notice; and (ii) be available to attend
meetings with members of executive management and/or Board of Directors at the
Company’s headquarters on reasonable prior notice. In connection with the
Consultant’s Services to the Company, the Consultant agrees to devote his
efforts to the performance of Services described in Exhibit A.

Section 3. COMPENSATION

 

  a. As compensation for the Services to be rendered pursuant to this Agreement,
the Company shall pay to Consultant the sum of $150 per hour for each hour
worked. Consultant shall invoice Company monthly following the performance of
the Services and commencing with the conclusion of the first full month
following the Effective Date.



--------------------------------------------------------------------------------

In addition to the above daily rate for the Services, to the extent that
employees of the Company receive an annual bonus, Consultant shall be entitled
to receive an annual bonus as determined by the Company’s Board of Directors or
Compensation Committee, in their sole discretion. Such amount, if any, shall be
paid promptly following the payment of any such annual bonus to employees of the
Company. It is in the discretion of the Board of Directors of the Company as to
whether any bonus will be payable hereunder and no bonus will be payable for any
partial year of Services.

In addition, on March 7, 2011, Consultant was granted an option to purchase,
pursuant to the Company’s stock option plan, five hundred thousand
(500,000) shares of the Company’s common stock at a purchase price per share
equal to the fair market value of the Company’s common stock on the grant date,
as determined by the Company’s Board of Directors. Such stock options shall be
governed by the Company’s standard form of stock option agreement.

Consultant shall not be entitled to any other compensation or benefits for the
Services.

 

  b. The Company shall reimburse the Consultant for actual travel and other
out-of-pocket expenses performed pursuant to the Company’s express written
request, reasonably incurred up to a pre-approved amount, after submission of
reasonably detailed invoices documenting such expenses. Consultant is
responsible for all other travel and other out of pocket expenses incurred in
connection with this Agreement.

Section 4. RELATIONSHIP OF THE PARTIES; NO CONFLICTS

 

  a. Notwithstanding any provision of this Agreement to the contrary, the
Consultant is and shall at all times be an independent contractor and not an
employee, agent, partner, or joint venturer of the Company. The Consultant shall
have no right under this Agreement, or as a result of its, his or her consulting
Services to the Company, to participate in any other employee, retirement,
insurance or other benefit program of the Company, nor will the Company make any
deductions from the Consultant’s compensation for taxes, the payment of which
shall be solely the Consultant’s responsibility.

 

  b. The Consultant shall pay, when and as due, any and all taxes incurred as a
result of its, his or her compensation hereunder, including estimated taxes, and
if requested by the Company, provide the Company with proof of said payments.
The Consultant further agrees to indemnify the Company and hold it harmless to
the extent of any obligation imposed on the Company: (i) to pay withholding
taxes or similar items; or (ii) resulting from the Consultant being determined
not to be an independent contractor.

 

  c. The Consultant represents and warrants that (a) neither this Agreement nor
the performance thereof will conflict with or violate any obligation of the
Consultant or right of any third party; (b) the Consultant is responsible for
providing workers’ compensation coverage for itself/himself/herself and any
employees of the Consultant assisting with the Services to the extent required
under applicable law; (c) the Consultant is solely responsible for compensating
such employees, if any; (d) the Consultant has obtained all licenses or
certifications necessary to perform the Services; and (e) the Consultant shall
comply with all applicable laws in the performance of the Services.

 

2



--------------------------------------------------------------------------------

Section 5. NONDISCLOSURE OF CONFIDENTIAL INFORMATION

 

  a. The Consultant recognizes and acknowledges that certain knowledge and
information which he will acquire or develop relating to the business of the
Company, including, without limitation, any financial information, business
plans, clinical and product development plans, strategies, business forecasts,
sales and merchandising materials, patent disclosures, patent applications,
structures, models, techniques, know-how, trade secrets, processes,
compositions, formulations, compounds and apparatus relating to the same and
other proprietary information related to the current, future and proposed
products and services of the Company (collectively, “Confidential Information”)
are the valuable property of the Company.

 

  b. The Consultant covenants and agrees that, without the prior written consent
of the Company, the Consultant will not use, disclose, divulge or publish any
Confidential Information at any time during the term hereof or thereafter except
as may be necessary to perform the Services; provided, however, that the
Consultant shall not be obligated to treat as confidential, any Confidential
Information that the Consultant can prove through his own written documentation
that (i) was publicly known at the time of disclosure to the Consultant,
(ii) became publicly known or available thereafter other than by means in
violation of this Agreement or any other duty owed to the Company by the
Consultant, or (iii) was lawfully disclosed to the Consultant by a third party.
In the event a court or governmental agency legally compels Consultant to
disclose Confidential Information, Consultant shall promptly inform the Company
of the compelled disclosure, so that the Company may seek a protective order or
other remedy or waive compliance with this Agreement, or both. Consultant shall
limit any compelled disclosure of Confidential Information to that legally
required.

 

  c. The Consultant agrees that any disclosure of Confidential Information will
only be such as is reasonably necessary to the performance of the Services and
will only be to his employees and assistants to the extent allowed pursuant to
Section 8 hereof and who are bound by written agreements with Consultant to
maintain the Confidential Information in confidence on terms at least as strict
as those set forth herein.

 

  d. The Consultant agrees not to disclose to the Company, or use in connection
with the Consultant’s efforts for the Company, any confidential information
belonging to any third party, including the Consultant’s prior employers, or any
prior inventions made by him and which the Company is not otherwise legally
entitled to learn of or use.

 

  e. Upon termination of his service hereunder, the Consultant agrees to
promptly deliver to the Company all Confidential Information in his possession
that is written or other tangible form (together with all copies or duplicates
thereof, including computer files), and all other property, materials or
equipment that belong to the Company, its customers, its prospects or its
suppliers.

Section 6. INTELLECTUAL PROPERTY

 

  a.

“Intellectual Property” includes any and all new or useful art, discovery,
improvement, technical development, or invention, whether or not patentable and
all related know-how, designs, trademarks, formulae, processes, manufacturing
techniques, trade secrets, ideas, artworks, software or other copyrightable or
patentable work, that the Consultant, solely or jointly with others, makes,
conceives or reduces to practice that resulted from the

 

3



--------------------------------------------------------------------------------

 

Consultant’s Services for the Company under this Agreement. All right, title and
interest of every kind and nature whatsoever in and to the Intellectual Property
made, discussed, developed, secured, obtained or learned by the Consultant
during the term of this Agreement, or the 60-day period immediately following
termination of this Agreement, are hereby assigned to the Company, and shall be
the sole and exclusive property of the Company for any purposes or uses
whatsoever, and shall be disclosed promptly by the Consultant to the Company.

 

  b. The Consultant agrees to assist the Company in any reasonable manner to
obtain and enforce for the Company’s benefit any patents, copyrights and other
property rights in any and all countries, with respect to any Intellectual
Property, and the Consultant agrees to execute, when requested, patent,
copyright or similar applications and assignments to the Company and any other
lawful documents deemed necessary by the Company to carry out the purposes of
this Agreement with respect thereto. In the event that the Company is unable for
any reason to secure the Consultant’s signature to any document required to
apply for or execute any patent, copyright or other applications with respect to
any Intellectual Property (including improvements, renewals, extensions,
continuations, divisions or continuations in part thereof), after a written
demand is made therefore upon the Consultant (which shall refer to the
provisions of this paragraph), the Consultant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as the
Consultant’s agents and attorneys-in-fact to act for and on the Consultant’s
behalf and instead of the Consultant, to execute and file any such application
and to do all other lawfully permitted acts to further the prosecution and
issuance of patents, copyrights, mask works or other rights thereon with the
same legal force and effect as if executed by the Consultant.

Section 7. NON-SOLICITATION AND AVOIDANCE OF CONFLICTS

 

  a. During the term of this Agreement, the Consultant agrees that, without the
prior written consent of the Company, the Consultant will refrain from
performing any services in any capacity for any person or entity engaged in
competition with the Company or any entity or person introduced by the Company
to the Consultant.

 

  b. During the term of this Agreement and for a period of twelve (12) months
thereafter, the Consultant agrees that, without the prior written consent of the
Company, the Consultant will not, directly or indirectly, on his behalf or on
behalf of any other person or entity, (i) call upon, solicit, divert or take
away or attempt to solicit, divert or take away any of the customers, business
or patrons of the Company; or (ii) solicit or attempt to solicit for employment
any person who is then an employee of or consultant to the Company or who was an
employee of or consultant to the Company at any time during the twelve
(12) month period immediately prior to the date of the subject solicitation.

 

  c. The parties acknowledge that the foregoing restrictions placed upon the
Consultant are necessary and reasonable in scope and duration and are a material
inducement to the Company to execute, deliver and perform its obligations
arising under or pursuant to this Agreement, and that despite such restrictions
the Consultant will be able to earn his livelihood and engage in his profession
during the term of this Agreement.

 

4



--------------------------------------------------------------------------------

Section 8. EMPLOYMENT OF ASSISTANTS

Should the Consultant deem it necessary to employ assistants to aid him in the
performance of the Services, the Consultant shall so notify the Company and
obtain the Company’s prior written consent. The parties agree that the Company
will not direct, supervise, or control in any way such assistants to the
Consultant in their performance of Services. The parties further agree that such
assistants are employed solely by the Consultant, and that he alone is
responsible for providing workers’ compensation insurance for his employees, for
paying the salaries and wages of his employees, and for ensuring that all
required tax withholdings are made. Consultant further represents and warrants
that he maintains workers’ compensation insurance coverage for his employees and
acknowledges that he alone has responsibility for such coverage. Consultant
shall impose upon such assistants the same confidentiality obligations as
contained in this Agreement.

Section 9. INDEMNIFICATION

 

  a. To the fullest extent permitted by the Company’s bylaws and applicable law,
the Company shall indemnify, defend and hold harmless the Consultant from and
against losses and expenses (including reasonable attorneys’ fees, judgments,
settlements and all other costs, direct or indirect) actually and reasonably
incurred by reason of, or based upon, any threatened, pending or completed
action, suit, proceeding, investigation or other dispute relating or pertaining
to any alleged act or failure to act within the course and scope of the
Services, provided that the Consultant was not in breach of this Agreement,
acted in good faith and in a manner the Consultant reasonably believed to be in
the best interests of the Company and, if any criminal proceedings are involved,
had no reasonable cause to believe the Consultant’s conduct was unlawful. The
Company’s obligations under the foregoing sentence are conditioned upon the
Consultant: (a) providing the Company with prompt notice of any such claims;
(b) allowing the Company to control the defense and settlement of such claims;
(c) providing the Company with the information and assistance necessary for such
defense and settlement of the claims; and (d) not entering into any settlement
with respect to such claims without the express consent of the Company. The
Company’s obligation to advance expenses or provide indemnity hereunder shall be
deemed satisfied to the extent of any payments made by an insurer on behalf of
the Company or Consultant.

 

  b. The Consultant also agrees and undertakes to repay defense costs and
expenses, including attorneys’ fees, reasonably incurred in defending against
any such claim which may be advanced by the Company prior to the final
disposition of any proceeding relating to such claim, if a court of competent
jurisdiction ultimately shall determine that the Consultant is not entitled to
indemnification pursuant to this Agreement or the indemnification is not
consistent with any applicable law or regulation.

 

  c. The Consultant agrees to indemnify, defend, and hold the Company free and
harmless from all claims, demands, losses, costs, expenses, obligations,
liabilities, damages, recoveries and deficiencies, including interest,
penalties, attorneys’ fees, and costs, that the Company may incur as a result of
a breach by Consultant of any representation or covenant contained in this
Agreement.

 

5



--------------------------------------------------------------------------------

Section 10. RIGHTS AND REMEDIES UPON BREACH

If the Consultant breaches or threatens to commit a breach of any of the
provisions of Sections 5, 6 or 7 of this Agreement (the “Protective Covenants”),
Consultant agrees that such breach or threatened breach of the Protective
Covenants would cause irreparable injury to the Company and that money damages
would not provide an adequate remedy to the Company. The Company shall also have
any other rights and remedies available to the Company under law or in equity.

Section 11. MISCELLANEOUS

 

  a. This Agreement shall be governed in all respects by the laws of the State
of California, without regard to any provisions thereof relating to conflict of
laws among different jurisdictions.

 

  b. The parties agree that any dispute or controversy arising out of or
relating to any interpretation, construction, performance or breach of this
Agreement shall be settled by arbitration before a single neutral arbitrator to
be held in San Diego County, California, in accordance with the National Rules
for the Resolution of Employment Disputes then in effect of the American
Arbitration Association (“AAA”). The arbitrator may grant injunctions or other
relief in such dispute or controversy, and may award the prevailing party its
counsel fees and expenses in accordance with applicable law. The decision of the
arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
of competent jurisdiction. Notwithstanding the AAA’s rules, the parties may take
discovery in accordance with Section 1283.05 of the California Code of Civil
Procedure. Nothing in this paragraph shall prohibit or limit the parties from
seeking provisional remedies (including injunctive relief) in lieu of or in
addition to arbitration at any time directly from a court of competent
jurisdiction, pursuant to California Code of Civil Procedure Section 1281.8 or
any similar statute of an applicable jurisdiction.

 

  c. This Agreement is the entire agreement of the parties with respect to the
Services to be provided by the Consultant and supersedes any prior agreements
between the parties with respect to the subject matter of this Agreement. This
Agreement may only be amended in writing by the Company and the Consultant and
their respective permitted successors and assigns.

 

  d. The Consultant may not assign, subcontract or otherwise delegate its, his
or her obligations under this Agreement without the Company’s prior written
consent. Subject to the foregoing, this Agreement will be binding upon and inure
to the benefit of the parties and their respective heirs, legal representatives,
successors and assigns.

 

  e. Either party’s failure to enforce any right resulting from a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach by the other party.

 

  f. All notices required or permitted to be given by one party to the other
under this Agreement shall be sufficient if sent by either certified mail return
receipt requested, nationally recognized courier, facsimile or hand delivery to
the parties at the respective addresses set forth below or to such other address
as the party to receive the notice has designated by notice to the other party.
All notices shall be effective (i) when delivered personally, (ii) when
transmitted by telecopy, electronic or digital transmission with receipt
confirmed, (iii) the business day when delivered by a nationally recognized
courier, or (iv) upon receipt if sent by certified or registered mail.

 

6



--------------------------------------------------------------------------------

Company:      Sorrento Therapeutics, Inc.      6042 Cornerstone Ct, West     
San Diego, CA 92121      Attn: CEO Consultant:      Richard G. Vincent     
Address on file with Company

 

  g. If any of the provisions of this Agreement are found to be invalid under an
applicable statute or rule of law, they are to be enforced to the maximum extent
permitted by law and beyond such extent are to be deemed omitted from this
Agreement, without affecting the validity of any other provision of this
Agreement.

 

  h. This Agreement may be executed in counterparts, each of which will be
deemed an original and all of which together shall constitute one and the same
instrument.

 

  i. The covenants, representations and warranties in this Agreement shall
survive the termination of this Agreement.

 

  j. Consultant hereby acknowledges that Consultant has been encouraged to
consult with legal counsel (at Consultant’s own expense) prior to executing this
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

Having understood and agreed to the foregoing, the Company and the Consultant
have signed this Agreement as of the day and year written above.

 

CONSULTANT     SORRENTO THERAPEUTICS, INC. By:  

/s/ Richard G. Vincent

    By:  

/s/ Henry Ji

Name:   Richard G. Vincent     Name:   Henry Ji, Ph. D. SS# or Tax ID #: On File
    Title:   Interim Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

DUTIES OF CONSULTANT

Serve as Chief Financial Officer of the Company and perform financial and other
services as requested by the Company.

Initially, the Company anticipates utilizing Services for an average of 16 hours
per week.